DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4/1/2021.  Claims 2-3 canceled.
Reasons for Allowance
3.	Claims 1, 4-20 allow.
	The following Examiner reasons for allowance:
	Liu 2014/0140565 fails to disclose a housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first isobaric chamber and the second isobaric chamber wherein the second isobaric chamber comprises divided portion and a second portion divided by a partial wail and the second portion terminates in a terminal wall having a first face that is exposed to the first isobaric chamber and a second face that is exposed to the second Isobaric chamber, wherein the first portion is positioned closer to die second sound driver than the second portion and wherein the second portion terminates in a terminal wall; a first sound driver positioned to emit a first sound wave into the first isobaric chamber coupled to a first face of  the terminal wall; and a second sound driver coupled to a second face of the terminal wall and positioned to emit a second sound wave into the second isobaric chamber; as recited in claim 1.
	Liu 2014/0140565 fails to disclose an earbud comprising; a housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first and second isobaric chamber; a first sound driver positioned to emit a first sound wave into the first isobaric chamber; a second sound driver positioned to emit a second sound wave into the second isobaric chamber; an ear hook coupled to the as recited in claim 14.
	The newly found reference Azmi 2014/0205131 teaches an earphone comprising a first and a second driver 16/18 and each driver located in the chamber.  An acoustic tube connected through which both drivers 16/18 and the sound is delivered into the mixing space.  Azmi fails to disclose the claimed limitation “a housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first isobaric chamber and the second isobaric chamber wherein the second isobaric chamber comprises divided portion and a second portion divided by a partial wall and the second portion terminates in a terminal wall having a first face that is exposed to the first isobaric chamber and a second face that is exposed to the second isobaric chamber, wherein the first portion is positioned closer to die second sound driver than the second portion and wherein the second portion terminates in a terminal wall; a first sound driver positioned to emit a first sound wave into the first isobaric chamber coupled to a first face of  the terminal wall; and a second sound driver coupled to a second face of the terminal wall and positioned to emit a second sound wave into the second isobaric chamber”; as recited in claim 1.
	Mei 2011/0158440 discloses an earphone 1000 with multiple speakers inside, and speaker units 1006 with front/back speaker 1018A/1018B.  An ear hook 1038 couple with earphone 1000.   Mei fails to disclose the claimed limitation “the ear hook comprises a third isobaric chamber and a third sound driver positioned to emit a third sound wave into the as recited in claim 14.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653